FILED
                                                                    FEBRUARY 10, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37762-8-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
RACHEL G. NEWELL,                             )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, A.C.J. — Rachel Newell is the girlfriend of Bryan Wing, or was, in

October 2019, when Mr. Wing became the immediate suspect of a residential burglary.

A debit card in Mr. Wing’s name was found near where a newly-purchased miter saw had

been taken from a residential construction site. Sheriff’s deputies secured warrants to

search Mr. Wing’s car and the home where he and Ms. Newell were then living. Ms.

Newell was a passenger in Mr. Wing’s car when it was seen not far from the home,

during execution of the residential search warrant. When detained and questioned, she

confessed to participating in the burglary and theft of the saw.

       After being charged with crimes for that incident, and later, for a further crime

identified in the course of law enforcement investigation, Ms. Newell filed motions to

suppress, challenging the legality of her detention and the admissibility of its evidentiary
No. 37762-8-III
State v. Newell


fruits. With only limited exceptions, her motions were denied. She was later found

guilty in stipulated fact trials.

       The fact that findings and conclusions were not entered following the bench trial

could have delayed resolution of the appeal, and we remind both parties of the guidance

offered in State v. Yallup, 3 Wn. App. 2d 546, 556-57, 416 P.3d 1250 (2018), of their

duty to address a trial court’s failure to enter findings and conclusions following a bench

trial prior to briefing. See discussion at 16-18, infra.

       We reject Ms. Newell’s challenge to the trial court’s suppression decision but

agree with her that the stipulated facts were insufficient to establish her knowing

possession of stolen property. We reverse her conviction for possession of stolen

property, otherwise affirm, and remand for resentencing.

                      FACTS AND PROCEDURAL BACKGROUND

       The discovery that someone kicked in the door of a home being constructed for

Mindy Halme and stole a miter saw, and why Bryan Wing was an immediate suspect, is

detailed in this court’s opinion in State v. Wing, No. 37311-8-III (Wash. Ct. App. July 13,

2021 (unpublished).1 Those facts are not disputed in this appeal. Also not disputed is the

validity of warrants obtained by Lincoln County Sheriff’s Deputy Jared McLagan to

arrest Mr. Wing and search his car, the home he shared with Ms. Newell, and several

outbuildings on the property.

       1
           Available at https://www.courts.wa.gov/opinions/pdf/373118_ord.pdf.

                                              2
No. 37762-8-III
State v. Newell


          As the search warrant for the property was being executed that evening, Mr.

Wing’s vehicle was seen nearby and was stopped. Mr. Wing and Ms. Newell were

inside. Police detained not only Mr. Wing, but also Ms. Newell.

          In searching Mr. Wing’s car, deputies discovered sawdust on its back seat and

later found the stolen saw in the car’s trunk. After the saw was found, Ms. Newell was

read her Miranda2 rights and agreed to speak with Deputy McLagan. She admitted to the

deputy that she and Mr. Wing broke into the home being constructed for Ms. Halme in

order to commit a theft and stole the miter saw while inside.

          In the course of searching the Wing/Newell residence, deputies took pictures of

items that might prove to be stolen. Deputy McLagan’s application for the warrant had

explained law enforcement’s reasons for suspecting Mr. Wing and Ms. Newell of other

thefts:

          While Bryan and Rachel were living [in Davenport,] they had items for sale
          on Facebook Market place. These items were high dollar items. Most of
          the items they were selling were brand new and still in the box and had
          never been used. Both Bryan and Rachel were for the most part
          unemployed. Also they were seen coming and going late at night and
          would travel the back roads as to avoid deputies when returning home.

          The Sheriff’s Office had many tips that Bryan[’s] and Rachel’s home was
          full of stolen items. We were advised that they go to Spokane to both sell
          and steal property almost nightly. Bryan and Rachel both have a long
          history of arrests and convictions of burglary and theft.

Clerk’s Papers (CP) at 28.

          2
              Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                 3
No. 37762-8-III
State v. Newell



       Deputies also saw evidence during the search of the home suggesting that Ms.

Newell and Mr. Wing were renting a storage unit in Spokane. A warrant was obtained to

search the unit. After serving the warrant, Deputy McLagan was told by storage

company staff that a unit rented by Tom Burns had recently been burglarized. Deputies

showed Mr. Burns pictures of items photographed during the search of the Wing/Newell

residence, and Mr. Burns identified photography lighting equipment and antique cameras

as items stolen from his unit.

       Ms. Newell was initially charged with second degree burglary, second degree

malicious mischief, and third degree theft for the crimes allegedly committed at the

Halme residence. She was charged in a second prosecution with second degree

possession of stolen property—the lighting equipment and cameras belonging to Mr.

Burns. She filed three motions to suppress: two in the prosecution for the crimes

involving Ms. Halme’s property, and one in the prosecution for possessing property

stolen from Mr. Burns. Among other challenges to law enforcement’s actions, she

contended that deputies lacked any basis to detain her at the time they stopped Mr.

Wing’s car.




                                            4
No. 37762-8-III
State v. Newell


       A total of three hearings were held on the motions, at which Deputy McLagan and

Sergeant Kody Becker testified. The trial court ultimately denied her motions to suppress

with limited exceptions not relevant here.3

       On the basis of the findings, the court concluded that deputies legally stopped Mr.

Wing’s vehicle, Deputy McLagan had probable cause when he conducted a custodial

interrogation of Ms. Newell, and her statements before the custodial interrogation were

voluntary.

       Ms. Newell objected to the amended findings and moved the court to reconsider.

The court denied the motion. In denying the motion, however, it made the following

clarifying statement about Ms. Newell’s initial detention and subsequent arrest:

       There should be no question the defendant was initially seized by the
       officers when she was placed into the patrol car after the car she was a
       passenger in was stopped. As this court previously held, she was not under
       arrest at that time and the temporary seizure was justified following the stop
       as the deputies had reasonable suspicion of criminal activity and were
       investigating the break in and burglary and conducting an interview of Mr.
       Wing following the separation of the parties. However, she was not
       interrogated until after the miter saw was discovered in the trunk and the
       sawdust was observed in the back seat as well as the other factors this court
       had found. A significant amount of evidence then existed to link her as a
       passenger in the car to criminal activity.

CP at 105 (emphasis added).


       3
         The court’s amended findings and conclusions disavow a prior finding that had
caused it, initially, to suppress Ms. Newell’s confession and a pair of her shoes that was
seized thereafter. The amended findings and conclusions explained that the court had
misunderstood part of Deputy McLagan’s testimony at the first suppression hearing.

                                              5
No. 37762-8-III
State v. Newell


       Following this ruling, Ms. Newell waived her right to a jury trial and both

prosecutions proceeded to bench trials on a single statement of stipulated facts. In

entering guilty verdicts in the two cases, the trial court made no oral findings of fact or

conclusions of law; it stated only that it was basing its verdict on the stipulated facts. It

sentenced Ms. Newell to 50 months on the burglary charge, 18 months on the malicious

mischief charge, and 18 months on the possession of stolen property charge, all to run

concurrently.

       Ms. Newell appeals. The day after she filed her opening brief, our Supreme Court

decided State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), and Ms. Newell moved for

leave to add a Blake-related assignment of error. The motion was granted.

                                         ANALYSIS

       In her opening and supplemental briefs, Ms. Newell makes a total of 17

assignments of error that fall within four categories: (1) challenges to the court’s denial of

her motion to suppress evidence obtained as a result of her alleged unlawful detention,

(2) a challenge to the sufficiency of the evidence to support her conviction for possession

of stolen property, (3) the trial court’s failure to enter findings of fact and conclusions of

law explaining its verdicts in the stipulated fact trials, and (4) a need for resentencing in

light of the effect on her offender score of Blake.




                                               6
No. 37762-8-III
State v. Newell


I.     REASONABLE SUSPICION SUPPORTED MS. NEWELL’S DETENTION

       Ms. Newell contends she was unlawfully detained when officers, armed with

warrants that named only Mr. Wing, temporarily handcuffed her and placed her in the

back seat of a patrol car. She argues that all evidence stemming from the detention

should have been suppressed. In light of the trial court’s ultimate explanation that her

temporary seizure was justified given the deputies’ reasonable suspicion of her

involvement in the Halme burglary, the parties analyze whether her detention was a

lawful Terry4 stop.

       Article I, section 7 of the Washington Constitution protects against unwarranted

government intrusion into a person’s private affairs. The Fourth Amendment to the

United States Constitution provides similar protection, prohibiting unreasonable searches

and seizures. Based on these constitutional protections, “warrantless seizures are per se

unreasonable.” State v. Doughty, 170 Wn.2d 57, 61, 239 P.3d 573 (2010).

       If a search or seizure is made without a warrant, the State must show by clear and

convincing evidence that the search or seizure falls into one of the “few ‘jealously and

carefully drawn exceptions’ to the warrant requirement.” State v. Garvin, 166 Wn.2d

242, 249-50, 207 P.3d 1266 (2009) (internal quotation marks omitted) (quoting State v.

Duncan, 146 Wn.2d 166, 171, 43 P.3d 513 (2002)). One such exception is a Terry stop,

which is a brief, investigatory seizure for which no warrant or probable cause is required.

       4
           Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

                                              7
No. 37762-8-III
State v. Newell


A Terry stop must be supported by “a well-founded suspicion that the defendant engaged

in criminal conduct.” Doughty, 170 Wn.2d at 62. The reviewing court must evaluate

“the totality of circumstances presented to the investigating officer.” Id.

       To justify the intrusion, an officer “must be able to point to specific and articulable

facts which, taken together with rational inferences from those facts, reasonably warrant

that intrusion.” Terry, 392 U.S. at 21. An “inchoate and unparticularized suspicion or

‘hunch,’” will not support a reasonable suspicion. Id. at 27. “The level of articulable

suspicion necessary to support an investigative detention is ‘a substantial possibility that

criminal conduct has occurred or is about to occur.’” State v. Bray, 143 Wn. App. 148,

153, 177 P.3d 154 (2008) (quoting State v. Kennedy, 107 Wn.2d 1, 6, 726 P.2d 445

(1986)). Under article I, section 7, the State must also show the officer was investigating

a particular crime rather “than a mere generalized suspicion that the person detained is

‘up to no good.’” State v. Z.U.E., 183 Wn.2d 610, 618, 352 P.3d 796 (2015).

       Presented with a challenge to denial of a suppression motion, we review factual

findings for substantial evidence and conclusions of law de novo. State v. Mendez, 137

Wn.2d 208, 214, 970 P.2d 722 (1999), abrogated on other grounds by Brendlin v.

California, 551 U.S. 249, 127 S. Ct. 2400, 168 L. Ed. 2d 132 (2007).

       At the suppression hearing, Deputy McLagan testified that at the time he stopped

Mr. Wing’s car, “I didn’t have probable cause for Rachel Newell; I was just under

reasonable suspicion with her.” Report of Proceedings (RP) at 12. The trial court’s

                                              8
No. 37762-8-III
State v. Newell


findings of fact following the suppression hearings address bases for the deputy’s

suspicion. The trial court found that in responding to Ms. Halme’s report of a burglary

on morning of Ms. Newell’s detention, Deputy McLagan had observed shoe prints in the

burgled home that were “multiple sizes,” and the smaller ones “could have been a

female’s.” CP at 76. It found that Deputy McLagan’s fiancé was Mr. Wing’s sister and

that the deputy was familiar with Mr. Wing and Ms. Newell, had pulled them over

multiple times, and, in his experience, the two were “‘never not together.’” CP at 70. It

found that Deputy McLagan was familiar with Mr. Wing’s and Ms. Newell’s long history

of arrests for theft and burglary and was aware that Mr. Wing and Ms. Newell, although

for the most part unemployed, advertised for sale on Facebook Marketplace “high-quality

items with many items brand new and still in the box.” CP at 71.

       Ms. Newell contends on appeal that these were “innocuous facts” that could only

give rise to a “hunch[ ]” insufficient to justify a Terry seizure. Br. of Appellant at 18.

She likens her detention to that of the “mere passenger” in State v. Butler, 2 Wn. App. 2d

549, 411 P.3d 393 (2018). Br. of Appellant at 21.

       In Butler, after an officer observed a pickup truck driving erratically, he pulled it

over. He was told by its driver that the truck had just been struck by a car that had itself

pulled over a few car lengths ahead. 2 Wn. App. 2d at 553. As the officer approached

the car to speak to its driver, a passenger in the car, who turned out to be Kenneth Butler,

stepped out and began jogging away. Id. The officer commanded Butler to stop, but he

                                              9
No. 37762-8-III
State v. Newell


did not. Id. The officer notified dispatch that a passenger had fled the scene, was

probably wanted on warrants, and described him. Other officers located Butler and, after

obtaining his name, they arrested him on an outstanding warrant. He was charged with

unlawful possession of a controlled substance after methamphetamine and heroin were

found on his person in a search incident to arrest. Id. at 554-55.

       This court found that Butler was unlawfully seized because the officer who

commanded him to stop “acknowledged that he did not recognize Butler. He also knew

that Butler had been a passenger, rather than the driver, of the vehicle from which he had

emerged. He had no reason to believe that Butler, as a passenger, had engaged in or was

about to engage in any criminal activity.” Id. at a 562. While Butler had not obeyed the

officer’s order to stop, “‘[F]light alone may not be enough to justify a Terry stop.’” Id.

(quoting Mendez, 137 Wn.2d at 224).

       Butler is like this case in only one, limited, respect: Ms. Newell was a passenger

rather than the driver of the car. Unlike in Butler, Deputy McLagan did recognize and

know Ms. Newell—in fact, he knew a lot about her and Mr. Wing. An officer’s previous

contacts with a defendant may inform a reasonable suspicion. See, e.g., Bray, 143 Wn.

App. at 153 (officer’s previous contacts with the defendant contributed to his reasonable

suspicion that Bray was engaged in criminal prowling). Unlike in Butler, Deputy

McLagan could articulate reasons why he suspected Ms. Newell of having participated in



                                             10
No. 37762-8-III
State v. Newell


crimes committed that morning at the Halme construction site. The trial court did not err

in concluding that Deputy McLagan conducted a lawful Terry detention.

       The State urges us to conclude that the basis for detention was strengthened

because the deputies had a warrant to search Mr. Wing’s car and, unless they controlled

the scene, Ms. Newell presented a risk of impeding the search.5 It cites, as supporting

authority, State v. Broadnax, 98 Wn.2d 289, 654 P.2d 96 (1982), abrogated by Minnesota

v. Dickerson, 508 U.S. 366, 113 S. Ct. 2130, 124 L. Ed. 2d 334 (1993), State v. Myers,

102 Wn.2d 548, 689 P.2d 38 (1984), and State v. Smith, 145 Wn. App. 268, 187 P.3d 768

(2008).6

       We are not persuaded. The cases on which the State relies apply the United States

Supreme Court’s holding in Michigan v. Summers, in which the Court held that “[i]f the

evidence that a citizen’s residence is harboring contraband is sufficient to persuade a

       5
         Arguably, this was a trial court consideration. Among its findings in denying
suppression were that upon stopping Mr. Wing’s car, “Ms. Newell . . . exited the vehicle
at which time Deputy McLagan ordered her to go back inside the vehicle. She then
walked over to a parked vehicle near the stopped vehicle and another deputy then took
control of her.” CP at 75. Among its conclusions of law were that during execution of
the search warrant, not only did “law enforcement ha[ve] a continuing suspicion of Ms.
Newell’s being involved in criminal activity,” but also, “[s]he was initially handcuffed
for officer safety and to secure the area” while they executed the search warrant. CP at
76-77. The findings and evidence supported the conclusion that Ms. Newell was
detained in part to “secure the area” but they do not support an officer safety concern.
       6
         The State also relies on State v. Galloway, but its outcome is explained by officer
safety concerns. 14 Wn. App. 200, 202, 540 P.2d 444 (1975) (the officers’ concern “that
their safety may be in jeopardy” was “supported by the evidence and [will] not be
disturbed”).

                                            11
No. 37762-8-III
State v. Newell


judicial officer that an invasion of the citizen’s privacy is justified, it is constitutionally

reasonable to require that citizen to remain while officers of the law execute a valid

warrant to search his home.” 452 U.S. 692, 704-05, 101 S. Ct. 2587, 69 L. Ed. 2d 340

(1981) (emphasis added). More recently, the Supreme Court has limited the scope of

Summers’s exception to the Fourth Amendment warrant requirement by holding that

“[o]nce an individual has left the immediate vicinity of a premises to be searched . . .

detentions must be justified by some other rationale.” Bailey v. United States, 568 U.S.

186, 202, 133 S. Ct. 1031, 185 L. Ed. 2d 19 (2013).

       The holding in Summers was arrived at by reasonableness analysis under the

Fourth Amendment. See id. (“Detentions incident to the execution of a search warrant

are reasonable under the Fourth Amendment because the limited intrusion on personal

liberty is outweighed by the special law enforcement interests at stake.”). Ms. Newell

challenged her detention under both the state and federal constitutions. E.g., CP at 3

(moving the court to suppress statements and evidence based on a violation “of the fourth

amendment to the United States Constitution and Const. art. 1, § 7 of the Washington

State Constitution”). “Article I, section 7 of our state constitution grants greater

protection to individual privacy rights than the Fourth Amendment.” State v. Harrington,

167 Wn.2d 656, 663, 222 P.3d 92 (2009). “[Its] text focuses on disturbance of private

affairs, which casts a wider net than the Fourth Amendment’s protection against

unreasonable search and seizure.” Id.

                                               12
No. 37762-8-III
State v. Newell


       The State does not provide any analysis why, in executing a warrant to search a

vehicle, detaining a passenger would qualify as an exception to the Washington

Constitution’s warrant requirement. Analogous case law suggests it would not. In State

v. Flores, for example, the Washington Supreme Court refused to recognize an exception

to the warrant requirement that would allow officers to seize an arrestee’s companion to

control the scene any time they are effecting an arrest. 186 Wn.2d 506, 522, 379 P.3d

104 (2016). It held that such a seizure is only justified if officers can articulate “an

objective rationale predicated specifically on safety concerns for the officers, the arrestee,

his or her companions, or other citizens.” Id.

       Finally, even in the Fourth Amendment context, Broadnax, Myers, and Smith

recognize an exception to the warrant requirement for only the temporary detention of an

occupant in connection with the execution of a warrant to search a residence. See

Broadnax, 98 Wn.2d at 291-92, 300; Myers, 102 Wn.2d at 549-50, 556. In Smith, this

court even observed that the Summers exception did not apply, because officers seized

the occupant of a car in the driveway of a residence being searched. 145 Wn. App. at

275. As this court explained, the Summers exception “is limited in its application to

occupants of the residence being searched. The State cites no authority to justify the

detention of persons outside a residence in which the search is to be conducted. And we

decline to extend the holding in Summers.” Id.



                                              13
No. 37762-8-III
State v. Newell


       The State does not establish that controlling the scene while searching Mr. Wing’s

car was a lawful basis for detention. The deputies’ reasonable suspicion that Ms. Newell

had engaged in criminal activity was a lawful basis for the detention, however.

II.    THERE WAS INSUFFICIENT EVIDENCE THAT MS. NEWELL KNEW THAT THE
       PHOTOGRAPHY EQUIPMENT DISCOVERED IN THE WING/NEWELL HOME WAS STOLEN

       RCW 9A.56.140(1) defines possession of stolen property in part as “knowingly”

receiving, retaining, possessing, concealing, or disposing of stolen property “knowing

that it has been stolen.” Ms. Newell contends that the stipulated facts at her bench trial

provided insufficient evidence of the essential element that she knew the photography

equipment in her and Mr. Wing’s home was stolen.

       The State bears the burden to prove each element of a crime beyond a reasonable

doubt. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016). To determine if the

State presented sufficient evidence to support a conviction, we ask “‘whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (emphasis omitted) (quoting State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980)

(plurality opinion)). If we determine that a defendant’s conviction is not supported by

sufficient evidence, the remedy required is to dismiss the conviction with prejudice.

State v. Batson, 194 Wn. App. 326, 339, 377 P.3d 238 (2016).




                                             14
No. 37762-8-III
State v. Newell


       An individual’s possession of recently stolen property increases the likelihood that

the possessor has guilty knowledge but is insufficient, standing alone, to prove he or she

knew the property was stolen. State v. Terry, 181 Wn. App. 880, 896, 328 P.3d 932

(2014) (citing State v. Couet, 71 Wn.2d 773, 775, 430 P.2d 974 (1967)). Possession of

recently stolen property coupled with slight corroborative evidence is sufficient to prove

guilty knowledge, however. Id. (citing State v. Womble, 93 Wn. App. 599, 604, 969 P.2d

1097 (1999)). Corroborative evidence can include damage consistent with theft, such as

a broken ignition, fleeing when stopped, and the absence of a plausible explanation for

legitimate possession. Id. (citing State v. L.A., 82 Wn. App. 275, 276, 918 P.2d 173

(1996); Womble, 93 Wn. App. at 604). It can also include improbable or conflicting

explanations of how the defendant acquired the property or the presence of the defendant

at the scene of the crime. See State v. Jones, 13 Wn. App. 2d 386, 401, 463 P.3d 738

(2020).

       The stipulated facts in Ms. Newell’s case establish that a bag containing lighting

equipment and a box of antique cameras were seen by officers and photographed while

executing the search warrant for the Wing/Newell home, that it was determined that Ms.

Newell and Mr. Wing own a rental unit at a storage facility in Spokane, that the rental

unit of Tom Burns at that facility had been recently burglarized, that Mr. Burns was

shown photographs and identified the bag of lighting equipment and the antique cameras



                                            15
No. 37762-8-III
State v. Newell


as items stolen from his storage unit, and that they were valued at $500 and $970,

respectively.

       There was no stipulation that Ms. Newell knew the lighting equipment and antique

cameras at the Wing/Newell residence were stolen, nor, she argues, were there stipulated

facts from which knowledge on her part could be inferred: facts such as how, when or

why the photography equipment and cameras came into her possession. The State

gamely argues that the stipulated facts establish a recent burglary, and since Ms. Newell

and Mr. Wing rented a storage unit at the same facility where Mr. Burns’s unit was

burgled, it would be an “unbelievable coincidence” if Ms. Newell and Mr. Wing came by

the property honestly. Br. of Resp’t at 13-14.

       Without more, we disagree. The fact that Ms. Newell and Mr. Wing rent a unit at

the storage facility might be how they came into contact with someone else who burgled

Mr. Burns’s unit, and who was offering the photography equipment for sale. The storage

unit connection is insufficient to prove beyond a reasonable doubt that Ms. Newell knew

the equipment was stolen. The conviction must be reversed and the charge dismissed

with prejudice.

III.   THE TRIAL COURT’S FAILURE TO ENTER FINDINGS AND CONCLUSIONS IS HARMLESS
       IN THIS CASE

       Ms. Newell next contends the trial court failed to enter written findings of fact and

conclusions of law explaining its verdicts at the stipulated fact trials, as required by CrR



                                             16
No. 37762-8-III
State v. Newell


6.1(d). The trial court merely announced verdicts of “guilty” for the two cases. No

objection was made to the failure to enter more extensive findings or conclusions.

       CrR 6.1(d) requires the trial court, following a bench trial, to “enter findings of

fact and conclusions of law,” and to “separately state[ ]” the findings and conclusions.

Since the trial court’s findings and conclusions comprise the record reviewable on appeal,

the Washington Supreme Court has construed the rule as requiring more: “[e]ach element

must be addressed separately, setting out the factual basis for each conclusion of law.”

State v. Banks, 149 Wn.2d 38, 43, 65 P.3d 1198 (2003). The court must also specifically

state that each element has been met. Id.

       This court has previously observed that to file appellate briefing about a trial

court’s failure to enter findings and conclusions following a bench trial usually “serve[s]

no one.” Yallup, 3 Wn. App. 2d at 556-57. The oversight should be addressed and

findings and conclusions entered before briefs are filed. Yallup describes a process

consistent with civility and professionalism for getting this accomplished. See id. Here,

the parties agree the trial court erred in failing to enter written findings and agree to a

remand for that purpose. But the problem should have been corrected before briefing.7




       7
         Ms. Newell’s counsel indicates in the opening brief that he e-mailed the
prosecutors nine days before filing the brief and received no response. To obtain a timely
resolution of the finding issue, which is in the interest of both parties and the court,
Yallup identifies further steps that can be taken.

                                              17
No. 37762-8-III
State v. Newell


       Our Supreme Court has held that a failure to comply with CrR 6.1(d) is subject to

harmless error analysis, however. Banks, 149 Wn.2d at 44. Fortunately the error was

harmless here. It is harmless with respect to the challenge to Ms. Newell’s alleged

unlawful seizure, because for that issue the relevant findings and conclusions were those

from the suppression hearings, which were entered. It is harmless with respect to the

evidence sufficiency challenge to the possession of stolen property charge, because there

were stipulated facts we can review for sufficiency. Remand is unnecessary.

IV.    RESENTENCING IS REQUIRED IN LIGHT OF BLAKE’S EFFECT ON MS. NEWELL’S
       OFFENDER SCORE

       Finally, Ms. Newell contends that resentencing is required where her offender

score was calculated by including three convictions for possession of a controlled

substance.

       After Ms. Newell’s September 2020 sentencing, the Washington Supreme Court

decided Blake, in which it held that former RCW 69.50.4013 (2017), which criminalized

even unintentional and unknowing possession of a controlled substance, violated state

and federal due process clauses, and was therefore unconstitutional. 197 Wn.2d at 183-

86. “If a statute is unconstitutional, it is and has always been a legal nullity.” State ex

rel. Evans v. Bhd. of Friends, 41 Wn.2d 133, 143, 247 P.2d 787 (1952). Ms. Newell

requests a resentencing at which the court will rely on an offender score that ignores

those invalid convictions. The State does not oppose her request.



                                              18
No. 37762-8-III
State v. Newell


      We reverse Ms. Newell’s conviction for second degree possession of stolen

property and otherwise affirm her convictions. We remand with directions to dismiss the

stolen property charge with prejudice and for resentencing.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _____________________________
                                             Siddoway, A.C.J.

WE CONCUR:



_____________________________
Lawrence-Berrey, J.



_____________________________
Fearing, J.




                                           19